Case 3:14-cr-00175-WHA Document 956-15 Filed 12/31/18 Page 1 of 9




          EXHIBIT O
      Case 3:14-cr-00175-WHA Document 956-15 Filed 12/31/18 Page 2 of 9



           CHEROKEE INCIDENT DESCRIPTION & FACTUAL SUMMARY

For completeness, this incident description and factual summary should be read in conjunction
with the Factual Report Guidance and the contemporaneously submitted response to Question
62.

Background:

On October 10, 2017, PG&E filed an Electric Safety Incident Report (Incident No.
171010-8557) concerning an incident that occurred near 3401 Cherokee Road, Oroville, Butte
County (the “incident location” as defined by the CPUC’s December 7, 2017, letter). PG&E
observed that branches from a green, healthy California White Oak/Valley Oak tree had broken.
Per the troubleman who responded on the evening of October 8 and photos taken by him of the
incident location, one branch was found on the ground lying on top of a downed conductor.
Another broken branch was suspended in the air, hanging on another branch and touching a
conductor that remained intact. The incident location is on the Clark Road 1102 (12 kV) Circuit.
 The tree was rooted approximately 15 feet from the distribution conductors.

According to CAL FIRE’s website, the Cherokee fire started at 9:45 PM on October 8, 2017.

Incident Overview:




Per PG&E records, on October 8, 2017 at 8:31 PM, Line Recloser 2070 operated and reclosed.
Per PG&E records, this operation caused a momentary outage at the incident location. Line
Recloser 2070 is the second line recloser upstream of the incident location. Per PG&E records,
the smart meter at service point 0702290905, the only smart meter downstream of the incident
location, recorded a series of power off/on events between 9:12 and 9:17 PM. Per PG&E
records, at 9:53 PM, Line Recloser 2070 operated and reclosed, again causing a momentary
outage at the incident location.

On the evening of October 8, 2017, according to PG&E records, a troubleman was the first
PG&E employee at the incident location after the fire started. Per the troubleman, when he
arrived around 10:30 PM, CAL FIRE was already at the incident location, and the troubleman
saw evidence of a fire. Per the troubleman, he found one broken conductor down. The
troubleman saw that the load-side of the broken conductor was on the ground under a broken tree
limb; the source-side of the conductor was tangled in and hanging over a tree, and was also
touching the ground. The troubleman observed another branch in the air (resting on another
branch) that was touching an intact conductor. Per the troubleman, CAL FIRE asked the
troubleman to de-energize the area. Per PG&E records, the troubleman reported that at 10:55

CONFIDENTIAL
                                          Page 1 of 8
       Case 3:14-cr-00175-WHA Document 956-15 Filed 12/31/18 Page 3 of 9



PM he opened Fuse 17483, the closest protective device to the incident location, de-energizing
the incident location, and then opened jumpers 8 poles south of Fuse 17483. Per PG&E records,
the troubleman also reported fire in the area. Per the troubleman, after de-energizing the area,
the troubleman returned to the incident location and cut the downed conductor both on the load
and source sides.

Per PG&E records, on October 9, 2017 at 3:58 PM, the same troubleman who responded to the
incident location on October 8 reported that he had been “given the OK” to re-energize the line
by CAL FIRE. Per PG&E records, the troubleman closed Fuse 17483 at 4:01 PM. Per PG&E
records, the incident location remained de-energized at that time because the jumpers 8 poles
south of the fuse remained open.

On October 10, 2017, PG&E accessed the incident location. PG&E found one tree branch on
the ground and one tree branch suspended in the air. The branch suspended in the air was
supported by the tree and in contact with the conductor in the air. The branch suspended in the
air had one burn mark. The tree, which PG&E believes to be a California White Oak/Valley
Oak, appeared to be healthy and was rooted approximately 15 feet from the distribution
conductors. The conductor was 4AR (aluminum conductor, steel reinforced), installed in 1960.

Per PG&E records, an electric crew foreman reported on site to make repairs on October 10,
2017 at 3:34 PM. Per PG&E records, PG&E completed repairs at the incident location later that
day. Per PG&E records, PG&E closed the open jumpers 8 poles south of Fuse 17483 at 5:10
PM, re-energizing the incident location.

Evidence Collection:

CAL FIRE collected a section of the downed conductor. PG&E does not know whether CAL
FIRE collected additional evidence at the incident location.

On October 10, 2017, PG&E collected a section of conductor. On November 9, 2017, PG&E
collected a California White Oak/Valley Oak branch that was approximately 25 feet long, as well
as a tree branch base section from a California White Oak/Valley Oak.
      Case 3:14-cr-00175-WHA Document 956-15 Filed 12/31/18 Page 4 of 9



Timeline:


                                          Cherokee
                            Event                                   CPUC Bates Number
                                                                        Reference
October 8, 2017, 8:31 PM: Per PG&E records, Line Recloser         PGE-CPUC_00013862
2070 operated and reclosed.
October 8, 2017, 9:12 PM – 9:17 PM: Per PG&E records, the
smart meter at service point 0702290905, the only smart meter
downstream of the incident location, recorded a series of power
off/on events.
October 8, 2017, 9:45 PM: CAL FIRE reported start time for
the Cherokee fire.
October 8, 2017, 9:53 PM: Per PG&E records, Line Recloser         PGE-CPUC_00013782
2070 operated and reclosed.
October 8, 2017, approximately 10:30 PM: A troubleman
arrived at the incident location.
October 8, 2017, 10:55 PM: Per PG&E records, the same             PGE-CPUC_00013845
troubleman opened Fuse 17483, de-energizing the incident
location, and opened jumpers 8 poles south of Fuse 17483.
October 9, 2017, 3:58 PM: Per PG&E records, the same              PGE-CPUC_00013845
troubleman who had responded to the incident location on
October 8 reported that he had been “given the OK” to re-
energize by CAL FIRE.
October 9, 2017, 4:01 PM: Per PG&E records, the same              PGE-CPUC_00013845
troubleman closed Fuse 17483.
October 10, 2017, 3:34 PM: Per PG&E records, an electric          PGE-CPUC_00013845;
crew foreman reported on site to make repairs. Per PG&E           PGE-CPUC_00012207
records, PG&E completed repairs at the incident location later
that afternoon.
October 10, 2017, 5:10 PM: Per PG&E records, PG&E closed          PGE-CPUC_00013845
the jumpers 8 poles south of Fuse 17483, re-energizing the
incident location.




CONFIDENTIAL
                                         Page 3 of 8
      Case 3:14-cr-00175-WHA Document 956-15 Filed 12/31/18 Page 5 of 9



Source List:

 Source                   Brief Description
 PGE-CPUC_00001205        Cherokee Single Line Diagram
 PGE-CPUC_00007963        Amended Log of Evidence that CAL FIRE collected
 PGE-CPUC_00012215        Amended Log of Evidence PG&E Collected
 PGE-CPUC_00012207        Electric Overhead Tag 113705357
 PGE-CPUC_00013862        ILIS Outage Report XX-XXXXXXX
 PGE-CPUC_00013782        ILIS Outage Report XX-XXXXXXX
 PGE-CPUC_00013845        ILIS Outage Report XX-XXXXXXX
 PGE-CPUC_00013913        Clark Road 1102 Circuit Map
 Cherokee Electrical      10/10/2017 Initial Electrical Safety Incident Report (171010-8557)
 Safety Incident Report   http://www.cpuc.ca.gov/uploadedFiles/CPUC_Public_Website/Con
                          tent/Safety/USRB_FW_%20Electric%20Safety%20Incident%20Re
                          ported-%20PGE%20Incident%20No_%20%20171010-8557.pdf
 Cherokee 20-Day          11/6/2017 20-Day Electrical Safety Incident Report
 Electrical Safety
 Incident Report
 Response to Question     12/29/17 Response to CPUC’s October 2017 Wildfire Data Request
 35
 Response to Question     12/29/17 Response to CPUC’s October 2017 Wildfire Data Request
 36
 Response to Cherokee     1/31/18 Response to CPUC’s October 2017 Wildfire Date Request
 Question 3
 Response to Cherokee     1/31/18 Response to CPUC’s October 2017 Wildfire Date Request
 Question 7
 CAL FIRE Website         “Cherokee Fire Incident Description”,
                          http://cdfdata.fire.ca.gov/incidents/incidents_details_info?incident_i
                          d=1865 (last updated Feb. 9, 2018)
 Response to Cherokee     2/28/18 Response to CPUC’s October 2017 Wildfire Date Request
 Question 8
 AMI Smart Meter Data     AMI SmartMeter Data for SP_ID 0702290905
 PGE-CPUC_00016002;       Photos taken by a troubleman.
 PGE-CPUC_00016005;
 PGE-CPUC_00016006.
       Case 3:14-cr-00175-WHA Document 956-15 Filed 12/31/18 Page 6 of 9



Factual Report Guidance:

PG&E is providing Incident Description and Factual Summaries (the “Reports”) for each
incident location, as defined by the CPUC’s December 7, 2017, letter. In addition to Question
62, these Reports provide a complete response to Question 1. These Reports also provide a
partial response to Question 54. Documents and attachments responsive to Question 54 are
being produced with that response.

PG&E’s review and collection of records are ongoing, and these Reports are based on
information that PG&E believes may be relevant to the incident location, as defined by the
CPUC’s December 7, 2017, letter, based on information currently known. In preparing these
Reports, PG&E has not included data or information that may not be relevant to the incident
location, as defined by the CPUC’s December 7, 2017, based on information currently known,
for example:
    • Transmission-level outages, which because of their wide-spread impact, may have caused
        an outage at the incident location, unless the source of the outage appears to have been
        related to the incident location or the transmission-level outage de-energized the incident
        location; or
    • Certain minor alarms sent by protection devices that did not result in a sustained outage
        at the incident location.
Raw data has, however, been provided in response to other questions.

PG&E has not reviewed potentially relevant information that is in the possession of CAL FIRE
or any other entity. The causes of the incidents are still under investigation and it is premature to
draw conclusions about whether the “fire locations” or “incident locations” addressed by these
Reports are points of origin.

Moreover, PG&E has relied on some publicly available information provided by third parties,
such as CAL FIRE. For example, PG&E has relied on the start times designated by CAL FIRE
as indicated in PG&E’s response to Question 25, submitted to the CPUC on January 31, 2018, in
generating these Reports. PG&E is not presently able to validate this information.

For these reasons, among others, the facts described in the Reports may or may not be relevant to
questions of causation or origin with respect to any incidents, and there may also be other facts
not in the Reports that are relevant to questions of causation or origin of any incidents.

In addition, please find a list of additional explanations related to particular points.

Single Line Diagrams

For ease of reference, PG&E has included reproductions of the single line diagrams produced in
response to Question 28, submitted to the CPUC on December 29, 2017. Any reference to “area
of interest” in the single line diagrams refers to the incident location, as defined by the CPUC’s
December 7, 2017, letter. The single line diagrams show the incident location and the location
of all protection devices upstream of the incident location back to the distribution circuit breaker
at the substation. Smart Meters, switches, and any devices downstream of incident locations are
not shown on the single line diagrams, although they may be referenced in the Reports.

CONFIDENTIAL
                                             Page 5 of 8
       Case 3:14-cr-00175-WHA Document 956-15 Filed 12/31/18 Page 7 of 9



Below please find a legend that explains the symbols used in the diagrams.




First Responders

As indicated above, in response to Question 54, PG&E has included in its Reports an account of
the first PG&E employee who attempted to access the incident location before the CPUC’s site
visit with PG&E to the incident location, as defined by the CPUC’s December 7, 2017, letter.

Repair and/or Restoration Work

PG&E has included information related to when repair and/or restoration work was completed.
PG&E has not attempted to include all dates on which repair crews were present at or near
incident locations, as defined by the CPUC’s December 7, 2017, letter, either in the incident
overview or the timeline.

Timeline

As indicated above, in response to Question 1, PG&E has included a timeline of certain
equipment operations and actions of PG&E employees at or near the incident locations,
including during the period 12 hours prior to CAL FIRE’s designated start time, as indicated in
PG&E’s response to Question 25, until the date (if known) when CAL FIRE obtained PG&E
facilities for evidence, CAL FIRE released the incident scene, or repair and/or restoration work
was completed, whichever event came last. PG&E has not included every possible data point
during the timeline time period. Rather, as indicated above, the timelines include information
that PG&E believes may be relevant to the incident location, as defined by the CPUC’s
December 7, 2017, letter, based on information currently known. Where records have been
produced, PG&E provided the Bates number. Within a single row, some information may be
based on records that have been produced, while other information may be based on records or
other information that have not been produced.

Operational Data

PG&E has relied on certain operational data sets (e.g., SCADA, AMI) in preparing these
Reports. There may be data discrepancies between different operational data sources. For
example, timestamps of a common event across different operational data sources may differ. In
these Reports, PG&E has documented to the best of its ability the most accurate occurrence time
based on its current understanding.
       Case 3:14-cr-00175-WHA Document 956-15 Filed 12/31/18 Page 8 of 9



       SCADA Data

SCADA (Supervisory Control And Data Acquisition) data includes alarm and event data
remotely collected in real time from data-collection capable devices on PG&E’s electric
distribution and transmission circuits. Reclosers and circuit breakers are examples of devices
that may report SCADA data. Fuses do not have SCADA connectivity and, therefore, do not
report SCADA data. SCADA alarms and events memorialize electrical events on a circuit.
However, they are associated with the device that collected them and do not include information
on the specific cause or precise origin location of the electrical event that they memorialize.

As noted above, PG&E has not included all SCADA events in the Incident Overview or the
Timeline. For example, Minimum To Trip (“MTT”) alarms have not been included. MTT
alarms are generated when a SCADA-enabled device identifies a circuit load that exceeds a
maximum threshold load but for less than a certain amount of time. MTT alarms can be frequent
and do not include information on the specific cause or origin location of the event that triggered
them. A record of all SCADA events and alarms that occurred during the requested time periods
has been previously produced in response to Question 25, submitted to the CPUC on January 31,
2018, in the Bates range PGE-CPUC_00007875-7911.

       AMI Data

Smart Meters are electric meters designed to record customer electricity usage, primarily for
billing purposes. They can record and transmit electrical data including usage, voltage and event
data (“Smart Meter” or “AMI” data). In certain situations, data collected by these meters may
be helpful to determine information about outages. For example, a Smart Meter’s “last gasp” is
an event that may show the time at which a specific Smart Meter lost power. In conjunction with
data from other Smart Meters, “last gasp” data might indicate when a certain location on the
electric grid lost power or some other secondary problem. A “NIC power down” is a recorded
log event when a Smart Meter initiates a shut down. A “zero volt reading” occurs when a meter
is partially energized (between 25% and 75%) at the time of a reading. Each of these readings
will only occur if the communication from the Smart Meter is successfully received (or
subsequently retrieved and downloaded if the Smart Meter is still accessible).

As noted above, PG&E has not included all AMI events in the Incident Overview or the
Timeline. For example, sag or swell events have not been included. Smart Meters record these
events when they detect a decrease (sag) or increase (swell) in voltage above or below a certain
threshold for more than a certain period of time. Sag and swell events do not have specific
timestamps; the data indicates only that they occurred during a certain time interval. Sag and
swell events may indicate unusual activity; however, they do not indicate the location of that
unusual activity. Smart Meter data was not requested in the November 21, 2017, Data Requests
and has not been produced in response to those Data Requests.

Reclosing Device Operations

PG&E is providing certain times at which reclosing devices “operated” (opened or closed),
which could include multiple operations depending on the device’s settings before the device
ultimately stayed closed or stayed open.

CONFIDENTIAL
                                           Page 7 of 8
       Case 3:14-cr-00175-WHA Document 956-15 Filed 12/31/18 Page 9 of 9



Outage Records

PG&E has relied on certain information from its Integrated Logging Information System
Operations Database (“ILIS”) in preparing these Reports. As explained in response to Question
27, submitted to the CPUC on March 30, 2018, ILIS is PG&E’s system of record for distribution
transformer-level and above outages. ILIS is the application used by the distribution system
operators to document information pertinent to the operation of the electric system. Due to the
nature of how information is documented in the application, there may be discrepancies in
outage start times and other information between ILIS and other data sources. For example, ILIS
does not record single-customer or service-level outages, in accordance with CPUC Decision 96-
09-045 and Advice Letter 3812-E on outage reporting requirements. Data from these ILIS
records should be reviewed and considered together and in conjunction with those other data
sources.

Outage cause information in ILIS is preliminary and is based on the best available information at
the time, from initial field intelligence and through spot check quality reviews.

Smart Meter Service Point ID Numbers

Some PG&E records identify Smart Meters by their associated Service Point ID number
(“SP_ID”), while other records identify Smart Meters by their associated “Badge” numbers. For
consistency, all Reports use SP_ID to identify Smart Meters. PG&E will provide a translation
between SP_ID and Badge numbers upon request.

Source List

At the end of each Report, PG&E has included a list of records on which it relied in drafting each
Report. When PG&E indicates in a Report that information is per PG&E records, PG&E is
referring to the records identified at the end of the Report. Where records have been produced,
PG&E provided the Bates number. In addition to the items on the source list, PG&E relied on a
variety of internal databases to make an assessment of location information regarding devices
and individuals (e.g., GIS, GPS) and observations made by PG&E employees including the first
PG&E employee who attempted to access the incident location before the CPUC’s site visit with
PG&E to the incident location.
